D- A. Ogden, on an affidavit by the plaintiff ftating his fear 0f l0fm<r his debt, from the circumftances of the de0 fendant, moved to have the amount recovered brought into court.
. Pendleton contra, cited Hallett v. Cotton,† in May term laft. [
Per curiam. The pradtice of the court has never been according to the application. It would be often oppreffive, and amount to a denial of right, as the defendant may not a^e t0 comPty with the condition,"yet have a complete defence to the fuit.

 Ante pa. n